
	
		I
		111th CONGRESS
		1st Session
		H. R. 2490
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Kennedy (for
			 himself, Mr. Kagen, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain small businesses to defer payment of tax.
	
	
		1.Short titleThis Act may be cited as the
			 Generating Reinvestment Opportunities
			 With America’s Small Businesses Act of 2009 or the
			 GROW America’s Small Businesses Act of
			 2009.
		2.Deferred payment
			 of tax by certain small businesses
			(a)In
			 GeneralSubchapter B of chapter 62 of the Internal Revenue Code
			 of 1986 (relating to extensions of time for payment of tax) is amended by
			 adding at the end the following new section:
				
					6168.Extension of
				time for payment of tax for certain small businesses
						(a)In
				GeneralAn eligible small business may elect to pay the tax
				imposed by chapter 1 in 4 equal installments.
						(b)LimitationThe
				maximum amount of tax which may be paid in installments under this section for
				any taxable year shall not exceed whichever of the following is the
				least:
							(1)The tax imposed by
				chapter 1 for the taxable year.
							(2)The amount
				contributed by the taxpayer into a GROW Account during such year.
							(3)The excess of
				$275,000 over the aggregate amount of tax for which an election under this
				section was made by the taxpayer (or any predecessor) for all prior taxable
				years.
							(c)Eligible small
				businessFor purposes of this section—
							(1)In
				generalThe term eligible small business means, with
				respect to any taxable year, any person if—
								(A)such person meets
				the active business requirements of section 1202(e) throughout such taxable
				year,
								(B)the taxpayer has
				gross receipts of $12,000,000 or less for the taxable year,
								(C)the gross receipts
				of the taxpayer for such taxable year are at least 10 percent greater than the
				average annual gross receipts of the taxpayer (or any predecessor) for the 2
				prior taxable years, and
								(D)the taxpayer uses
				an accrual method of accounting.
								(2)Certain rules to
				applyRules similar to the rules of paragraphs (2) and (3) of
				section 448(c) shall apply for purposes of this subsection.
							(d)Date for Payment
				of Installments; Interest
							(1)Date for payment
				of installments
								(A)In
				generalIf an election is made under this section for any taxable
				year, the first installment shall be paid on or before the due date for such
				installment and each succeeding installment shall be paid on or before the date
				which is 1 year after the date prescribed by this paragraph for payment of the
				preceding installment.
								(B)Due date for
				first installmentThe due date for the first installment for a
				taxable year shall be whichever of the following is the earliest:
									(i)The date selected
				by the taxpayer.
									(ii)The date which is
				2 years after the date prescribed by section 6151(a) for payment of the tax for
				such taxable year.
									(C)Additional
				deferral where employment increases
									(i)In
				generalSubparagraph (B)(ii) shall be applied by substituting
				3 years for 2 years in the case of an eligible
				small business which meets the employment increase requirement of clause (ii)
				for the second taxable year following the taxable year for which the election
				is made.
									(ii)Employment
				increase requirementThe
				employment increase requirement of this clause is met for such second taxable
				year if the average daily number of full-time employees of such business for
				the last calendar quarter ending in such taxable year is at least 10 percent
				greater than such average number for the last calendar quarter ending before
				the date that the GROW Account of such business is established. For purposes of
				this clause, an employee shall be considered full-time if such employee is
				employed at least 35 hours per week.
									(iii)Salary
				maintenance of called-up reservist treated as employment increaseFor purposes of clause (ii), an eligible
				small business shall be treated as having an additional full-time employee for
				any period for each employee who is a Ready Reserve/National Guard employee of
				such business serving on qualified active duty for such period if the
				compensation paid or incurred by such business to such employee for such period
				is not less than the active duty wage differential of such employee for such
				period. For the definition of terms used in this clause, see subsection
				(g).
									(2)InterestFor
				purposes of determining interest under section 6601, if the time for payment of
				an amount of tax has been extended under this section, the due date prescribed
				for payment of such tax which is to be paid in an installment under this
				section shall be the due date for such installment.
							(e)Special
				Rules
							(1)Application of
				limitation to partners and s corporation shareholders
								(A)In
				generalIn applying this section to a partnership which is an
				eligible small business—
									(i)the election under
				subsection (a) shall be made by the partnership,
									(ii)the amount
				referred to in subsection (b)(1) shall be the sum of each partner’s tax which
				is attributable to items of the partnership and assuming the highest marginal
				rate under section 1, and
									(iii)the partnership
				shall be treated as the taxpayer referred to in paragraphs (2) and (3) of
				subsection (b).
									(B)Overall
				limitation also applied at partner levelIn the case of a partner
				in a partnership, the limitation under subsection (b)(3) shall be applied at
				the partnership and partner levels.
								(C)Similar rules for
				s corporationsRules similar to the rules of subparagraphs (A)
				and (B) shall apply to shareholders in an S corporation.
								(2)Acceleration of
				payment in certain cases
								(A)In
				generalIf—
									(i)the
				taxpayer ceases to meet the requirement of subsection (c)(1)(A), or
									(ii)there is an
				ownership change with respect to the taxpayer,
									then
				the extension of time for payment of tax provided in subsection (a) shall cease
				to apply, and the unpaid portion of the tax payable in installments shall be
				paid on or before the due date for filing the return of tax imposed by chapter
				1 for the first taxable year following such cessation.(B)Ownership
				changeFor purposes of subparagraph, in the case of a
				corporation, the term ownership change has the meaning given to
				such term by section 382. Rules similar to the rules applicable under the
				preceding sentence shall apply to a partnership.
								(3)Proration of
				deficiency to installmentsRules similar to the rules of section
				6166(e) shall apply for purposes of this section.
							(f)GROW
				AccountFor purposes of this section—
							(1)In
				generalThe term GROW Account means a trust created
				or organized in the United States for the exclusive benefit of an eligible
				small business, but only if the written governing instrument creating the trust
				meets the following requirements:
								(A)No contribution
				will be accepted for any taxable year in excess of the amount allowed as a
				deferral under subsection (b) for such year.
								(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which such person will
				administer the trust will be consistent with the requirements of this
				section.
								(C)The assets of the
				trust consist entirely of cash or of obligations which have adequate stated
				interest (as defined in section 1274(c)(2)) and which pay such interest not
				less often than annually.
								(D)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)Amounts in the
				trust may be used only—
									(i)as
				security for a loan to the business or for repayment of such loan, or
									(ii)to pay the
				installments under this section.
									(2)Account taxed as
				grantor trustThe grantor of a GROW Account shall be treated for
				purposes of this title as the owner of such Account and shall be subject to tax
				thereon in accordance with subpart E of part I of subchapter J of this chapter
				(relating to grantors and others treated as substantial owners).
							(3)Time when
				payments deemed madeFor purposes of this section, a taxpayer
				shall be deemed to have made a payment to a GROW Account on the last day of a
				taxable year if such payment is made on account of such taxable year and is
				made within 31/2 months after the close of such taxable
				year.
							(g)Definitions
				relating to salary maintenance of called-Up reservistsFor
				purposes of subsection (d)(1)(C)(iii)—
							(1)Ready
				reserve/national guard employee
								(A)In
				generalThe term Ready
				Reserve/National Guard employee means any employee—
									(i)who is a member of
				the Ready Reserve or of the National Guard, and
									(ii)who was an employee of the taxpayer during
				the 1-year period ending on the day before the date that the employee begins
				qualified active duty.
									(B)National
				guardThe term National
				Guard has the meaning given such term by section 101(c)(1) of title 10,
				United States Code.
								(C)Ready
				reserveThe term Ready Reserve has the meaning given
				such term by section 10142 of title 10, United States Code.
								(2)Qualified active
				dutyThe term qualified
				active duty means—
								(A)active duty under
				an order or call for a period in excess of 90 days or for an indefinite period,
				other than the training duty specified in—
									(i)section 10147 of
				title 10, United States Code (relating to training requirements for the Ready
				Reserve), or
									(ii)section 502(a) of title 32, United States
				Code (relating to required drills and field exercises for the National
				Guard),
									in
				connection with which an employee is entitled to reemployment rights and other
				benefits or to a leave of absence from employment under chapter 43 of title 38,
				United States Code, and(B)hospitalization incident to such active
				duty.
								(3)Active duty wage
				differential
								(A)In
				generalThe active duty wage differential of a Ready
				Reserve/National Guard employee for any period of qualified active duty is the
				amount equal to the product of—
									(i)the daily wage
				differential of such employee for such period, multiplied by
									(ii)the number of days that such employee is on
				qualified active duty during such period.
									(B)Daily wage
				differentialFor purposes of
				subparagraph (A), the daily wage differential of a Ready Reserve/National Guard
				employee for any period is an amount equal to the excess of—
									(i)such employee's
				average daily employer-provided compensation for such period, over
									(ii)such employee's average daily military pay
				for such period.
									(C)Average daily
				employer-provided compensation
									(i)In
				generalFor purposes of
				subparagraph (B), an employee's average daily employer-provided compensation
				for any period is the average daily compensation paid by the employer to the
				employee for the 1-year period ending on the day before the date that the
				employee begins qualified active duty, adjusted for cost-of-living and other
				increases generally applicable to employees of the employer for such
				period.
									(ii)Employer-provided
				compensationThe term
				compensation means any remuneration for employment, whether in
				cash or in kind, which is allowable as a deduction under section
				162(a)(1).
									(D)Average daily
				military pay
									(i)In
				generalFor purposes of
				subparagraph (B), a Ready Reserve/National Guard employee's average daily
				military pay is the average daily military pay and allowances received by the
				employee on account of the employee's performance of qualified active duty
				during the period.
									(ii)Military pay
				and allowancesFor purposes
				of clause (i)—
										(I)Military
				payThe term military pay means pay (as defined in
				section 101(21) of title 37, United States Code).
										(II)AllowancesThe term allowances means the
				allowances payable to a member of the Armed Forces of the United States under
				chapter 7 of such title.
										(h)ReportsThe
				Secretary may require such reporting as the Secretary determines to be
				appropriate to carry out this section.
						(i)Application of
				SectionThis section shall apply to taxes imposed for taxable
				years beginning after the date of the enactment of this section and before
				January 1,
				2011.
						.
			(b)Priority of
			 LenderSubsection (b) of section 6323 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Loans secured
				by grow accountsWith respect to a GROW account (as defined in
				section 6168(f)) with any bank (as defined in section 408(n)), to the extent of
				any loan made by such bank without actual notice or knowledge of the existence
				of such lien, as against such bank, if such loan is secured by such
				account.
					.
			(c)Clerical
			 AmendmentThe table of sections for subchapter B of chapter 62 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 6168. Extension of time for payment
				of tax for certain small
				businesses.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(e)Study by General
			 Accounting Office
				(1)StudyIn consultation with the Secretary of the
			 Treasury, the Comptroller General of the United States shall undertake a study
			 to evaluate the applicability (including administrative aspects) and impact of
			 the GROW America’s Small Businesses Act of
			 2009, including how it affects the capital funding needs of
			 businesses under the Act and number of businesses benefitting.
				(2)ReportNot
			 later than March 31, 2011, the Comptroller General shall transmit to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate a written report presenting the results of the study
			 conducted pursuant to this subsection, together with such recommendations for
			 legislative or administrative changes as the Comptroller General determines are
			 appropriate.
				
